F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                        APR 29 1999
                     UNITED STATES COURT OF APPEALS

                                  TENTH CIRCUIT                    PATRICK FISHER
                                                                             Clerk


 SAMUEL J. WILDER,

          Plaintiff-Appellant,
 v.

 UNITED STATES OF AMERICA,
 sued as: U.S. Government;
 HONORABLE TERRY C. KERN,
 sued as: Terry C. Kerns, U.S. District
 Judge; HONORABLE MICHAEL                              No. 98-5242
 BURRAGE, U.S. District Judge;                    (D.C. No. 98-C-822-C)
 TULSA COUNTY BOARD OF                                 (N.D. Okla.)
 COUNTY COMMISSIONERS, sued
 as: Tulsa County Commissioners of
 Tulsa; HONORABLE P. THOMAS
 THORNBRUGH, sued as: Thomas
 Thornbrugh, Judge; and
 HONORABLE RONALD SHAFFER,
 Judge,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
Before BRORBY, EBEL and LUCERO, Circuit Judges.


      On October 21, 1998, Plaintiff-Appellant Samuel J. Wilder (“Wilder”) filed

a pro se civil rights complaint pursuant to 42 U.S.C. § 1983 against the

defendants — federal and state judges in Oklahoma. Wilder alleged, inter alia,

that “said-named Judges, conspired to evict [him] without due process of the law,

to prevent [him] from completing pending litigations, and receiving mail,

concerning pending Actions.” As relief, Wilder sought $20 million in damages.

In order to prosecute his suit, Wilder filed a motion to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915(a).

      The district court granted Wilder IFP status, and permitted his complaint to

be docketed without payment of fees. However, raising sua sponte the affirmative

defense of absolute immunity on behalf of the judges who had yet to be served

with Wilder’s complaint, 1 the district court dismissed the complaint as frivolous


      1
        While the district court recognized that “the raising of an affirmative
defense sua sponte, and the subsequent dismissal of the action on that basis, is
generally disfavored in most cases,” it cited our decision in Fratus v. Deland, 49
F.3d 673, 674-75 (10th Cir. 1995), for the proposition that “such a course of
action is nevertheless proper if the affirmative defense is obvious from the face of
the complaint.” (Dist. Ct. Op. at 2.) Cognizant of its duty to construe Wilder’s
pro se complaint liberally, the district court found it “obvious from the face of the
complaint” that the affirmative defense of absolute immunity would bar Wilder’s
suit against federal and state judges who Wilder was suing “based solely and
entirely [because of] defendants’ performance of their respective duties in the
                                                                         (continued...)

                                         -2-
under 28 U.S.C. § 1915(e)(2)(B)(i).

      Wilder now appeals the dismissal of his complaint, moves this court for

leave to proceed on appeal without prepayment of costs or fees, and prays for a

writ of mandamus commanding Tulsa County Sheriff (not formerly named in

Wilder’s suit) “to produce a list of Petitioner’s personal items, and records . . .

seized by County Sheriff’s D[e]puties, and Tulsa Housing Authority agents, on

October 21, 1998.”

      “We review frivolousness determinations under section 1915[(e) (formerly

subsection (d))] for an abuse of discretion.” See Fratus, 49 F.3d at 674. On

appeal, Wilder has failed to assert any perceptible basis on which we could

question the district court order. Based on our review of appellant’s brief and the

record, we conclude that the district court did not abuse its discretion in

dismissing Wilder’s complaint as frivolous. Accordingly, we affirm the dismissal

and deny Wilder’s motion for leave to proceed on appeal without prepayment of

costs or fees.

      Further, we deny Wilder’s petition for mandamus. Mandamus is an

extraordinary remedy, which will issue only in exceptional circumstances. See

United States v. Roberts, 88 F.3d 872, 882 (10th Cir.1996). A petitioner for a


      1
       (...continued)
course of judicial proceedings.” (Id. at 3 & n.2 (citing United States v.
McKinley, 53 F.3d 1170, 1172 (10th Cir. 1995).)

                                          -3-
writ of mandamus bears the burden of showing that his or her right to the writ is

“clear and indisputable.” Id. Wilder has failed to make any such showing.

      The mandate shall issue forthwith.


                                       ENTERED FOR THE COURT

                                       David M. Ebel
                                       Circuit Judge




                                        -4-